09/02/2022

           OPNINA
                                                                                                      Case Number: DA 22-0347




                                                                                            SEP 0 2 2022
                                                                                         Bowen Greenwood
                                                                                       Clerk of Supreme Court
                                                                                          State of Montana



                   IN THE SUPREME COURT OF THE STATE OF MONTANA
                      THE OFFICE OF THE CLERK OF SUPREME COURT
                              HELENA, MONTANA 59620-3003

                                             Supreme Court No.
                                                DA 22-0347

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.                                                                        GRANT OF EXTENSION

MATTHEW RYAN AILER,

             Defendant and Appellant.

       Pursuant to authority granted under M. R. App.P. 26(1), Appellant is given an extension of time
until October 9, 2022, to prepare, file, and serve the Appellant's brief.

DATED this September 2, 2022



                                                                           Bowen Greenwood
                                                                           Clerk of the Supreme Court




c:     Matthew Ryan Ailer, Austin Miles Knudsen, Daniel M. Guzynski, Selene Marie Koepke




           PO BOX 203003 • HELENA MT • 59620-3003 • TELEPHONE: (406) 444-3858 • FAX: (406) 444-5705